STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent                                                      FILED
                                                                               May 23, 2016
vs) No. 15-0348 (Webster County 14-F-5)                                       RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA
Gary R. Butler,
Defendant Below, Petitioner


                              MEMORANDUM DECISION
       Petitioner Gary R. Butler, by counsel Timothy J. LaFon, appeals the Circuit Court of
Webster County’s April 1, 2015, order denying his “motion for reconsideration of sentence”
under Rule 35(b) of the West Virginia Rules of Criminal Procedure.1 The State, by counsel
Laura Young, filed a response. On appeal, petitioner argues that the circuit court failed to
consider reasonable extenuating circumstances when it denied his Rule 35(b) motion for
reduction of his sentence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In January of 2014, petitioner was arrested for viewing child pornography on a computer
located at the Webster County public library. He was later indicted on seventeen counts of
possession of material depicting minors engaging in sexually explicit conduct and one count of a
prohibited person in possession of a firearm.2

       In May of 2014, pursuant to the plea agreement, petitioner pled guilty to three counts of
possession of material depicting minors engaged in sexually explicit conduct. In September of
2014, following his guilty plea, the circuit court sentenced petitioner to a term of incarceration of

       1
        While the West Virginia Rules of Criminal Procedure do not provide for a motion for
reconsideration of sentence, criminal defendants are entitled to seek a reduction of sentence
pursuant to Rule 35(b). Accordingly, we will properly refer to petitioner’s “motion for
reconsideration of sentence” in this memorandum decision as a motion for reduction of sentence
or a Rule 35(b) motion.
       2
         Petitioner was previously convicted of three felony counts of sexual abuse of a minor in
the State of Maryland.
                                                     1


two years for the each of the three counts to which petitioner pled guilty, to be served
consecutively, followed by thirty years of supervised release.

        Thereafter, petitioner filed a motion for reduction of sentence under Rule 35(b) of the
West Virginia Rules of Criminal Procedure. In support of his motion, petitioner argued that he
was not receiving proper medical care or sex offender treatment while incarcerated. The circuit
court held a hearing wherein petitioner presented evidence that his sexual offender evaluation
provided that he was an “adequate candidate” for probation and outpatient sex offender
counseling. Petitioner contended that home confinement would save the taxpayers the expense of
his medical treatment. Petitioner also presented evidence that his medical conditions were
exacerbated by the conditions of his incarceration. At the close of the evidence, the circuit court
found that petitioner was previously convicted of sexual offenses involving children, was placed
on probation, received sex offender treatment, and reoffended. The circuit court determined that
petitioner was eligible for parole in 2016 and his sentence was appropriate considering the facts
and circumstances before it. The circuit court denied petitioner’s motion by order dated April 1,
2015, reasoning that public safety concerns outweighed concerns about the cost of petitioner’s
incarceration and medical treatment. It is from this order that petitioner now appeals.

       In regard to motions made pursuant to Rule 35(b), we have previously held that

              “[i]n reviewing the findings of fact and conclusions of law of a circuit
       court concerning an order on a motion made under Rule 35 of the West Virginia
       Rules of Criminal Procedure, we apply a three-pronged standard of review. We
       review the decision on the Rule 35 motion under an abuse of discretion standard;
       the underlying facts are reviewed under a clearly erroneous standard; and
       questions of law and interpretations of statutes and rules are subject to a de novo
       review.” Syllabus Point 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

Syl. Pt. 1, State v. Georgius, 225 W.Va. 716, 696 S.E.2d 18 (2010). We find no abuse of
discretion in the circuit court’s order denying petitioner’s motion.

        In the matter before us, petitioner does not challenge the correctness of his sentence but
rather asserts that the circuit court failed to consider that he was an adequate candidate for
probation and outpatient sex offender counseling, he had not received any sexual offender
treatment while incarcerated, and his medical conditions were exacerbated by the conditions of
his incarceration. Petitioner argues that his extensive medical need and extenuating factors
warranted his early release. We disagree. According to the record, the circuit court clearly
considered petitioner’s extenuating factors and determined that petitioner was previously
convicted of child sexual offenses, placed on probation, completed sex offender treatment, and
reoffended. The circuit court soundly concluded that its central concern was the public’s safety
and determined that the parole board was “better suited to determine [petitioner’s] suitability for
release.” Given the facts of the case, we find that the circuit court did not abuse its discretion in
denying petitioner’s motion for a reduction of sentence.

        Further, we have previously held that “‘[s]entences imposed by the trial court, if within
statutory limits and if not based on some [im]permissible factor, are not subject to appellate

                                                     2


review.’ Syllabus Point 4, State v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982).” Syl. Pt.
3, State v. Georgius, 225 W.Va. 716, 696 S.E.2d 18 (2010). While petitioner argues that his
sentence is excessive, we note that his sentence is within the applicable statutory limitations.
Specifically, the possession of material depicting minors engaged in sexually explicit conduct
statute, West Virginia Code § 61-8C-3(b), provides, in pertinent part, that “[a]ny person who
violates the provisions of subsection (a) of this section when the conduct involves fifty or fewer
images shall, upon conviction, be imprisoned in a state correctional facility for not more than
two years or fined not more than $2,000 or both.” As such, it is clear that petitioner was
sentenced within the applicable statutory guidelines and his sentence is not reviewable on appeal.
This is especially true in light of the fact that petitioner does not allege that the circuit court
based its sentence on any impermissible factor. Instead, petitioner effectively argues that his
sentence is excessive based upon his contention that his extensive medical need and extenuating
factors warranted his early release. The Court, however, notes that none of these issues constitute
an allegation that the circuit court based petitioner’s sentence on an impermissible factor. As
such, we reiterate that petitioner’s sentence is, therefore, not reviewable on appeal.

       For the foregoing reasons, the circuit court’s April 1, 2015, order denying petitioner’s
motion is hereby affirmed.

                                                                                        Affirmed.

ISSUED: May 23, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                    3